FILED
                               NOT FOR PUBLICATION                                      AUG 23 2016

                                                                                   MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 MATTHEW ROBERT YOUNG,                                  No.     15-35412

                Plaintiff-Appellant,                    D.C. No. 6:13-cv-02039-TC

 v.
                                                        MEMORANDUM*
 STATE OF OREGON; et al.,

                Defendants-Appellees.


                       Appeal from the United States District Court
                                for the District of Oregon
                         Ann L. Aiken, District Judge, Presiding

                               Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Matthew Robert Young appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various claims relating to his

conditions of confinement. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state a


   *
       This disposition is not appropriate for publication and is not precedent except as provided
by Ninth Circuit Rule 36-3.
   **
      The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
claim, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), and we

affirm.

      Contrary to Young’s contentions, defendants’ motion to dismiss for failure

to state a claim was a procedurally proper response to Young’s second amended

complaint and the district court properly ruled on it. See Fed. R. Civ. P. 12(b)(6)

(the defense of failure to state a claim may be raised by motion, rather than a

responsive pleading).

      We do not address the merits of the district court’s order dismissing Young’s

claims because Young has failed to address the substance of the district court’s

order in his opening brief. See Brownfield v. City of Yakima, 612 F.3d 1140, 1149

n.4 (9th Cir. 2010) (“We review only issues [that] are argued specifically and

distinctly in a party’s opening brief.”).

      Young’s Motion to Add the Missing Judgment Order as Appendix to the Pro

Se Brief, filed on November 2, 2015, is denied as moot.

      AFFIRMED.




                                            2                                     15-35412